Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-10, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al(US 20210035589 A1) in view of Leblang et al (US 10374816 B1).
Regarding claim 1, Hicks et al teach a system comprising: at least one computing device; at least one application that, when executed by the at least one application, causes the at least one computing device to at least: obtain a uniform resource locator (URL), the URL linking to respective additional content in a service endpoint (see Paragraph [0009-00011] and FIG 3, where receive ultrasonic audio QR code includes a Uniform resource Locator (URL) that embeds information on where the audio content); embed the URL into the audio content (see Paragraph [0009-0011] and FIG 3, where URL that embed information on where the audio content may be accessed, and identity of the audio content), wherein the URL detectable using a client device in proximity to device, wherein the client device in proximity to the device extracts the URL and accesses the respective additional content in the service endpoint (see Paragraph [0008-0009], where Extract the audio QR code that include URL from ultrasonic audio).
Hicks et al does not teach requesting to access a voice assistant service provided by the at least one application and generating audio content associated with the request for playback through a voice assistant devices;
However, in an analogous art, Leblang et al teach same field of embedding URL in the audio data. Leblang et al teach receive a request to access a voice assistant service provided by the at least one application (see [Column 3 Line 61 – Column 4 Line 16] and FIG. 1A, where the voice based system may be configurable with multiple voice – enabled devices used by a large organization which includes multiple devices); generate audio content associated with the request for playback through a voice assistant device (see [Column 10 Line 56-  Column 11 Line 4], where Within speech recognition system may be a text-to-speech (TTS) converting text to speech to be outputted by speaker); and cause the audio content to be played back by a speaker system of the voice assistant device (see Column 5, Line 59- Column6, Line 18], where the voice-enabled device may send the audio signal to the voice based system to determine and/or generate, and s send additional metadata to the voice based system).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Hicks et al to incorporate the teaching of Leblang et al using voice assistant device with playback.
Motivation as recognized by one of the ordinary skill in the art, to do so would voice-enabled device arbitration based on ad-hoc group determination, event data, time data, and/or user identification
Regarding claim 2, the modified Hicks et al in view of Leblang et al teach a system embedding URL in audio content and playing back through voice assistant devices as claim 1, Hicks et al teach wherein the URL is inaudibly embedded into the audio content (see Paragraph [0009], where in audio watermarking, human ears cannot detectable).
Regarding claim 3, the modified Hicks et al in view of Leblang et al teach a system embedding URL in audio content and playing back through voice assistant devices as claim 1, Hicks et al teach wherein the URL is embedded into the audio content using an audio watermarking or a steganographic process (see Paragraph [0009], where the ultrasonic audio QR code differs from audio watermarking at least in its purpose. In audio watermarking, a pattern is encoded into the audio data, where the pattern is not detectable by human ears. A copy of the audio data can then be examined to determine whether the pattern exists to authenticate the copy for digital rights management purposes).
Regarding claim 8, Hicks et al teach a non-transitory computer-readable medium comprising machine-readable instructions, wherein the instructions, when executed by at least one processor, cause a computing device to at least: obtain a uniform resource locator (URL), the URL linking to respective additional content in a service endpoint (see Paragraph [0009-0011] and FIG 3, where receive ultrasonic audio QR code includes a Uniform resource Locator (URL) that embeds information on where the audio content); embed the URL into the audio content, wherein the URL detectable using a client device in proximity to a device (see Paragraph [0009-0011] and FIG 3, where URL that embed information on where the audio content may be accessed, and identity of the audio content); wherein the client device in proximity to the device extracts the URL and accesses the respective additional content in the service endpoint (see Paragraph [0008-0009], where Extract the audio QR code that include URL from ultrasonic audio).
Hicks et al does not teach requesting to access a voice assistant service provided by the at least one application and generating audio content associated with the request for playback through a voice assistant devices;
However, in an analogous art, Leblang et al teach same field of embedding URL in the audio data. Leblang et al teach receive a request to access a voice assistant service provided by the at least one application (see [Column 3 Line 61 – Column 4 Line 16] and FIG. 1A, where the voice based system may be configurable with multiple voice – enabled devices used by a large organization which includes multiple devices); generate audio content associated with the request for playback through a voice assistant device (see [Column 10 Line 56-  Column 11 Line 4], where Within speech recognition system may be a text-to-speech (TTS) converting text to speech to be outputted by speaker); and cause the audio content to be played back by a speaker system of the voice assistant device (see Column 5, Line 59- Column6, Line 18], where the voice-enabled device may send the audio signal to the voice based system to determine and/or generate, and s send additional metadata to the voice based system).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Hicks et al to incorporate the teaching of Leblang et al using voice assistant device with playback.
Motivation as recognized by one of the ordinary skill in the art, to do so would voice-enabled device arbitration based on ad-hoc group determination, event data, time data, and/or user identification.
Regarding claim 9, the modified Hicks et al in view of Leblang et al teach a non-transitory computer-readable medium of embedding URL in audio content and playing back through voice assistant devices as claim 8, Hicks et al teach wherein the URL is inaudibly embedded into the audio content (see Paragraph [0009], where in audio watermarking, human ears cannot detectable).
Regarding claim 10, the modified Hicks et al in view of Leblang et al teach a non-transitory computer-readable medium of embedding URL in audio content and playing back through voice assistant devices as claim 8, Hicks et al teach wherein the URL is embedded into the audio content using an audio watermarking or a steganographic process (see Paragraph [0009], where the ultrasonic audio QR code differs from audio watermarking at least in its purpose. In audio watermarking, a pattern is encoded into the audio data, where the pattern is not detectable by human ears. A copy of the audio data can then be examined to determine whether the pattern exists to authenticate the copy for digital rights management purposes).
Regarding claim 15, Hicks et al a method comprising: obtain a uniform resource locator (URL), the URL linking to respective additional content in a service endpoint (see Paragraph [0009-0011] and FIG 3, where receive ultrasonic audio QR code includes a Uniform resource Locator (URL) that embeds information on where the audio content); embed the URL into the audio content, wherein the URL detectable using a client device in proximity to a device (see Paragraph [0009-0011] and FIG 3, where URL that embed information on where the audio content may be accessed, and identity of the audio content); wherein the client device in proximity to the device extracts the URL and accesses the respective additional content in the service endpoint (see Paragraph [0008-0009], where Extract the audio QR code that include URL from ultrasonic audio).
Hicks et al does not teach requesting to access a voice assistant service provided by the at least one application and generating audio content associated with the request for playback through a voice assistant devices;
However, in an analogous art, Leblang et al teach same field of embedding URL in the audio data. Leblang et al teach receive a request to access a voice assistant service provided by the at least one application (see [Column 3 Line 61 – Column 4 Line 16] and FIG. 1A, where the voice based system may be configurable with multiple voice – enabled devices used by a large organization which includes multiple devices); generate audio content associated with the request for playback through a voice assistant device (see [Column 10 Line 56-  Column 11 Line 4], where Within speech recognition system may be a text-to-speech (TTS) converting text to speech to be outputted by speaker); and cause the audio content to be played back by a speaker system of the voice assistant device (see Column 5, Line 59- Column6, Line 18], where the voice-enabled device may send the audio signal to the voice based system to determine and/or generate, and s send additional metadata to the voice based system).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Hicks et al to incorporate the teaching of Leblang et al using voice assistant device with playback.
Motivation as recognized by one of the ordinary skill in the art, to do so would voice-enabled device arbitration based on ad-hoc group determination, event data, time data, and/or user identification.
Regarding claim 16, the modified Hicks et al in view of Leblang et al teach method of embedding URL in audio content and playing back through voice assistant devices as claim 15, Hicks et al teach wherein the URL is inaudibly embedded into the audio content (see Paragraph [0009], where in audio watermarking, human ears cannot detectable).
Regarding claim 17, the modified Hicks et al in view of Leblang et al teach method of embedding URL in audio content and playing back through voice assistant devices as claim 15, Hicks et al teach wherein the URL is embedded into the audio content using an audio watermarking or a steganographic process (see Paragraph [0009], where the ultrasonic audio QR code differs from audio watermarking at least in its purpose. In audio watermarking, a pattern is encoded into the audio data, where the pattern is not detectable by human ears. A copy of the audio data can then be examined to determine whether the pattern exists to authenticate the copy for digital rights management purposes).
Claim(s) 4-7, 11-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al in view of Leblang et al and further view of  Mertens et al(US 20190258704 A1).
Regarding claim 4, the modified Hicks et al in view of Leblang et al teach a system embedding URL in audio content and playing back through voice assistant devices as claim 1. 
Hicks et al and Leblang et al do not teach federates authentication to an identity provider in which a user account associated with the client device is stored.
However, in an analogous art, Mertens et al teach same field of embedding URL (hot words) through voice devices with playback. Mertens et al teach wherein the URL comprises a link to the service endpoint, and the service endpoint federates authentication to an identity provider in which a user account associated with the client device is stored (see Paragraph [0038-0039],[0034] and [0172], where Accessing content management system and contract directory store information on the user-contract, name etc. User account at content management system and store from client devices, hot words associated with a tag or a link within collaborative document which lead to another document, network address, website, URL). 
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Hicks et al to incorporate the teaching of Leblang et al and further view of Mertens et al using embedding URL and accessing user account associated with client devices.
Motivation as recognized by one of the ordinary skill in the art, to do so would configured to update and/or obtain user account details in user account database (see Mertens et al Paragraph [0039]).
Regarding claim 5, the modified Hicks et al in view of Leblang et al and further view of Mertens et al teach a system embedding URL in audio content and playing back through voice assistant devices as claim 4. 
Hicks et al and Leblang et al do not teach at least one application provides an authentication token corresponding to user account to the service endpoint an behalf of the user account.
However, Mertens et al teach wherein the at least one application provides an authentication token corresponding to user account to the service endpoint on behalf of the user account (see Paragraph [0050], where content management system includes authentication tokens for user account).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Hicks et al to incorporate the teaching of Leblang et al and further view of Mertens et al using authentication tokens for user account.
Motivation as recognized by one of the ordinary skill in the art, to do so would configured to update and/or obtain user account details in user account database (see Mertens et al Paragraph [0039]).
Regarding claim 6, the modified Hicks et al in view of Leblang et al and further view of Mertens et al teach a system embedding URL in audio content and playing back through voice assistant devices as claim 5, Hicks et al teach wherein a second client device in proximity to the voice assistant device extracts the URL (see Paragraph [0008-0009], where extract the audio QR code that include URL from ultrasonic audio), and the service endpoint provides respective additional content to the second client device that is different from the respective additional content provided to the client device (see Paragraph [0009-0012] and FIG 2, where First client device receives modified audio content. Then Second client device hear the QR code include URL that embeds information on where audio content may be accessed).
Regarding claim 7, the modified Hicks et al in view of Leblang et al and further view of Mertens et al teach a system embedding URL in audio content and playing back through voice assistant devices as claim 6, Hicks et al teach wherein the respective additional content to the second client device is different from the respective additional content provided to the client device based upon a first user account associated with the client device being different from a second client device associated with the second client device (see Paragraph [0009-0012] and FIG 2, where First client device receives modified audio content. Then Second client device hear the QR code include URL that embeds information on where audio content may be accessed).
Regarding claim 11, the modified Hicks et al in view of Leblang et al teach the non-transitory computer-readable medium of embedding URL in audio content and playing back through voice assistant devices as claim 8. 
Hicks et al and Leblang et al do not teach federates authentication to an identity provider in which a user account associated with the client device is stored.
However, in an analogous art, Mertens et al teach same field of embedding URL (hot words) through voice devices with playback. Mertens et al teach wherein the URL comprises a link to the service endpoint, and the service endpoint federates authentication to an identity provider in which a user account associated with the client device is stored (see Paragraph [0038-0039],[0034] and [0172], where Accessing content management system and contract directory store information on the user-contract, name etc. User account at content management system and store from client devices, hot words associated with a tag or a link within collaborative document which lead to another document, network address, website, URL). 
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Hicks et al to incorporate the teaching of Leblang et al and further view of Mertens et al using embedding URL and accessing user account associated with client devices.
Motivation as recognized by one of the ordinary skill in the art, to do so would configured to update and/or obtain user account details in user account database (see Mertens et al Paragraph [0039]).
Regarding claim 12, the modified Hicks et al in view of Leblang et al and further view of Mertens et al teach the non-transitory computer-readable medium of embedding URL in audio content and playing back through voice assistant devices as claim 11. 
Hicks et al and Leblang et al do not teach at least one application provides an authentication token corresponding to user account to the service endpoint an behalf of the user account.
However, Mertens et al teach wherein the at least one application provides an authentication token corresponding to user account to the service endpoint on behalf of the user account (see Paragraph [0050], where content management system includes authentication tokens for user account).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Hicks et al to incorporate the teaching of Leblang et al and further view of Mertens et al using embedding URL and accessing user account associated with client devices.
 Motivation as recognized by one of the ordinary skill in the art, to do so would configured to update and/or obtain user account details in user account database (see Mertens et al Paragraph [0039]).
Regarding claim 13, the modified Hicks et al in view of Leblang et al and further view of Mertens et al teach the non-transitory computer-readable medium of embedding URL in audio content and playing back through voice assistant devices as claim 12, Hicks et al teach  wherein a second client device in proximity to the voice assistant device extracts the URL (see Paragraph [0008-0009], where extract the audio QR code that include URL from ultrasonic audio), and the service endpoint provides respective additional content to the second client device that is different from the respective additional content provided to the client device (see Paragraph [0009-0012] and FIG 2, where First client device receives modified audio content. Then Second client device hear the QR code include URL that embeds information on where audio content may be accessed).
Regarding claim 14, the modified Hicks et al in view of Leblang et al and further view of Mertens et al teach the non-transitory computer-readable medium of embedding URL in audio content and playing back through voice assistant devices as claim 13, Hicks et al teach wherein the respective additional content to the second client device is different from the respective additional content provided to the client device based upon a first user account associated with the client device being different from a second client device associated with the second client device (see Paragraph [0009-0012] and FIG 2, where First client device receives modified audio content. Then Second client device hear the QR code include URL that embeds information on where audio content may be accessed).
Regarding claim 18, the modified Hicks et al in view of Leblang et al teach the method embedding URL in audio content and playing back through voice assistant devices as claim 15. 
Hicks et al and Leblang et al do not teach federates authentication to an identity provider in which a user account associated with the client device is stored.
However, in an analogous art, Mertens et al teach same field of embedding URL (hot words) through voice devices with playback. Mertens et al teach wherein the URL comprises a link to the service endpoint, and the service endpoint federates authentication to an identity provider in which a user account associated with the client device is stored (see Paragraph [0038-0039], [0034] and [0172], where Accessing content management system and contract directory store information on the user-contract, name etc. User account at content management system and store from client devices, hot words associated with a tag or a link within collaborative document which lead to another document, network address, website, URL). 
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Hicks et al to incorporate the teaching of Leblang et al and further view of Mertens et al using embedding URL and accessing user account associated with client devices.
Motivation as recognized by one of the ordinary skill in the art, to do so would configured to update and/or obtain user account details in user account database (see Mertens et al Paragraph [0039]).
Regarding claim 19, the modified Hicks et al in view of Leblang et al and further view of Mertens et al teach the method of embedding URL in audio content and playing back through voice assistant devices as claim 18.
Hicks et al and Leblang et al do not teach at least one application provides an authentication token corresponding to user account to the service endpoint an behalf of the user account.
However, Mertens et al teach wherein the at least one application provides an authentication token corresponding to user account to the service endpoint on behalf of the user account (see Paragraph [0050], where content management system includes authentication tokens for user account).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Hicks et al to incorporate the teaching of Leblang et al and further view of Mertens et al using embedding URL and accessing user account associated with client devices.
Motivation as recognized by one of the ordinary skill in the art, to do so would configured to update and/or obtain user account details in user account database (see Mertens et al Paragraph [0039]).
Regarding claim 20, the modified Hicks et al in view of Leblang et al and further view of Mertens et al teach the method of embedding URL in audio content and playing back through voice assistant devices as claim 19, Hicks et al teach further comprising providing an authentication token corresponding to user account to the service endpoint on behalf of the user account, wherein a second client device in proximity to the voice assistant device extracts the URL (see Paragraph [0008-0009], where extract the audio QR code that include URL from ultrasonic audio), and the service endpoint provides respective additional content to the second client device that is different from the respective additional content provided to the client device (see Paragraph [0009-0012] and FIG 2, where First client device receives modified audio content. Then Second client device hear the QR code include URL that embeds information on where audio content may be accessed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walters (US 20140244712) disclosed operating on network-connected devices and a plurality of virtual assistant brokers stored and operating on network-connected devices where receive user requests.
Wang et al (US 20210065153 A1) disclosed a system that receive input data relating to a selection of one or more items; the selection of one or more items and the unique device identifier by receiving voice from users
Mixter (US 20170329573 A1) disclosed a method of receiving a verbal input at the device; processing the verbal input; transmitting a request to a remote system, the request including information determined based on the verbal input 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HYUNGYU KIM whose telephone number is (571)272-0460. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571)-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID HYUNGYU KIM/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499